DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2021 was filed after the mailing date of the non-final Office action on 05 October 2020.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0035], line 5, “beam” after “beam 101” should be deleted.
Paragraph [0035], line 9, “sample” before “pattern” should be replaced by --target--.
Appropriate correction is required.
Amendments to the specification were submitted on 05 February 2021.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 should be amended as follows:
a reference to a model.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities: 
Claim 3 should be amended as follows:
3. (Currently Amended) The method of claim 1, wherein determining, based on the symmetry of the pattern of intensity of the scattered x-ray radiation, the average tilt of the array of structures in the first plane further comprises determining  a magnitude and a direction of the average tilt of the array of structures in the first plane .
Appropriate correction is required.
Claims 4-7 are objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Currently Amended) The method of claim 1, further comprising: 
rotating the sample through a series of angular positions around a second measurement axis; 
at each angular position of the series of angular positions around the second measurement axis, detecting a pattern of intensity of the scattered x-ray radiation; and 
Application No.: 16/526,858- 7 -determining, based on a symmetry of the pattern of intensity of the scattered x-ray radiation, an average tilt of the array of structures in a second plane.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
5. (Currently Amended) The method of claim 4, further comprising: 
determining an average overall tilt of the array of structures from the average tilt in the first plane and the average tilt in the second plane.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended as follows:
8. (Currently Amended) The method of claim 1, further comprising: 
rotating the sample by an angle x around an axis orthogonal to the first measurement axis prior to rotating the sample through the series of angular positions around the first measurement axis.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities: 
Claim 10 should be amended as follows:
10. (Currently Amended) The method of claim 1, wherein determining, based on the symmetry of the pattern of intensity of the scattered x-ray radiation, the average tilt of the array of structures in the first plane comprises plotting goodness of symmetry (GOS) values vs sample angles, wherein a GOS value at a sample angle is given by:
GOS =                         
                             
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                             
                                            
                                                
                                                    I
                                                    n
                                                    t
                                                    e
                                                    n
                                                    s
                                                    i
                                                    t
                                                    y
                                                     
                                                    
                                                        
                                                            L
                                                            e
                                                            f
                                                            t
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                     
                                                    I
                                                    n
                                                    t
                                                    e
                                                    n
                                                    s
                                                    i
                                                    t
                                                    y
                                                     
                                                    
                                                        
                                                            R
                                                            i
                                                            g
                                                            h
                                                            t
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
Appropriate correction is required.









Claim 11 is objected to because of the following informalities: 
Claim 11 should be amended as follows:
of the scattered x-ray radiation is symmetric.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Currently Amended) A method comprising: 
illuminating a sample including an array of structures with x-ray radiation such that the sample scatters the x-ray radiation; 
rotating the sample through a series of angular positions around a first measurement axis; 
at each angular position of the series of angular positions around the first measurement axis, detecting a pattern of intensity of the scattered x-ray radiation; and 
determining, based on a symmetry of the pattern of intensity of the scattered x-ray radiation, if .
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 9, and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
et al. (U. S. Patent No. 9,494,535 B2) disclosed a method that comprises: 
illuminating a sample (101) including an array of structures with x-ray radiation such that the sample scatters the x-ray radiation; 
rotating the sample through a series of angular positions around a first measurement axis (column 9, line 42 - column 10, line 32); and
at each angular position of the series of angular positions around the first measurement axis, detecting a pattern of intensity of the scattered x-ray radiation (column 7, lines 16-43). 
However, the prior art failed to disclose or fairly suggested that the method further comprises:
determining, based on a symmetry of the pattern of intensity of the scattered x-ray radiation, an average tilt of the array of structures in a first plane.

With respect to claim 13, Sezginer et al. (U. S. Patent No. 9,494,535 B2) disclosed a method that comprises: 
illuminating a sample (101) including an array of structures with x-ray radiation such that the sample scatters the x-ray radiation; 
rotating the sample through a series of angular positions around a first measurement axis (column 9, line 42 - column 10, line 32); and
at each angular position of the series of angular positions around the first measurement axis, detecting a pattern of intensity of the scattered x-ray radiation (column 7, lines 16-43). 

determining, based on a symmetry of the pattern of intensity of the scattered x-ray radiation, if the array of structures are characterized by one or more of: a tilt, a non-vertical sidewall angle, bowing, or kinking.

Response to Amendment
Applicant’s amendments filed 05 February 2021 with respect to claims 1-12 have been fully considered.  The objections of claims 1-12 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claim 2 have been fully considered.  The objections of claim 2 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 05 February 2021 with respect to claims 1-13 have been fully considered.  The rejection of claims 1-13 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hench et al. (U. S. Patent No. 10,983,227 B2) disclosed on-device metrology using target decomposition.
Ogata et al. (U. S. Patent No. 10,983,073 B2) disclosed a hybrid inspection system.
Taniguchi et al. (U. S. Patent No. 10,976,272 B2) disclosed an X-ray analysis device comprising an X-ray analysis assistance device.
Wormington et al. (U. S. Patent No. 10,976,270 B2) disclosed X-ray detection optics for small-angle X-ray scatterometry.
Khodykin et al. (U. S. Patent No. 10,959,318 B2) disclosed an X-ray metrology system comprising a broadband laser-produced plasma illuminator.
Artemiev et al. (U. S. Patent No. 10,859,518 B2) disclosed an X-ray zoom lens for small-angle X-ray scatterometry.
Artemiev et al. (U. S. Patent No. 10,816,486 B2) disclosed multi-layered targets for a calibration and an alignment of X-ray based measurement systems.
Bakeman et al. (U. S. Patent No. 10,801,975 B2) disclosed a metrology tool comprising a combined X-ray scatterometer and an optical scatterometer.
Zalubovsky (U. S. Patent No. 10,748,736 B2) disclosed a liquid-metal rotating-anode X-ray source for semiconductor metrology.
Krokhmal et al
Hench et al. (U. S. Patent No. 10,545,104 B2) disclosed a computationally-efficient X-ray based overlay measurement.
Schafer et al. (U. S. Patent No. 10,261,212 B2) disclosed a generation of a diffraction signature of an item within an object.
Sezginer et al. (U. S. Patent No. 9,494,535 B2) disclosed scatterometry-based imaging and critical-dimension metrology.
Romanovsky et al. (U. S. Patent No. 9,279,774 B2) disclosed a wafer inspection.
Harding (U. S. Patent No. 7,702,073 B2) disclosed systems and methods for developing a secondary collimator.
Ziegler et al. (U. S. Patent No. 7,623,616 B2) disclosed a computed-tomography apparatus and a method for examining an object of interest.
Schlomka (U. S. Patent No. 7,587,021 B2) disclosed a computed-tomography apparatus.
Harding (U. S. Patent No. 7,583,783 B2) disclosed X-ray computed tomography and a method for examining a test piece using X-ray computed tomography.
Van Stevendaal et al. (U. S. Patent No. 7,580,499 B2) disclosed coherent-scatter computed tomography.
Schlomka et al. (U. S. Patent No. 7,551,709 B2) disclosed fan-belt coherent-scatter computed tomography.
Schlomka et al. (U. S. Patent No. 7,529,341 B2) disclosed automatic material decomposition by using computed tomography.
Schlomka et al
Kravis (U. S. Patent No. 7,092,485 B2) disclosed an X-ray inspection system for detecting explosives and other contraband.
Yokhin (U. S. Patent No. 7,035,375 B2) disclosed X-ray scattering with a polychromatic source.
Harding et al. (U. S. Patent No. 6,744,845 B2) disclosed a computed-tomography apparatus for determining a pulse momentum-transfer spectrum.
Harding (U. S. Patent No. 6,693,988 B2) disclosed an arrangement for measuring a pulse transmission spectrum of X-ray quanta elastically-scattered in a scanning area for containers.
Grodzins et al. (U. S. Patent No. 6,621,888 B2) disclosed an X-ray inspection by coherent-scattering from variable-disposed scatterers identified as suspect objects.
Lazarev et al. (U. S. Patent No. 6,483,891 B1) disclosed a reduced-angle mammography device and variants.
Beevor (U. S. Patent No. 6,122,344 A) disclosed an X-ray inspection system.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).























Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884